DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not appear to further limit claim 1 as both claims recite “a v-rib angle of the v-rib portions is larger than a v-rib groove angle of the pulleys by 5-9 degrees.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   Similarly, since claim 8 is rejected under 35 U.S.C. 112(d), claim 9 fails to further limit the subject matter claimed in combined claims 1 and 3.  Both claims 3 and 9 recite “the pulleys include a pulley having an outer diameter of 65 mm or less”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated  by Kumazaki et al. , U.S. Patent 5,674,143.

As per claims 1 and 8, Kumazaki et al. disclose a V-ribbed belt (10) having a plurality of V-rib portions extending along a longitudinal direction of the belt and in parallel with one another (fig. 1), and comprising a compression rubber layer (16) including a frictional power transmission face (26, 28) at least a part of which is configured to come in contact with a V-rib groove portion (32, 34) (fig. 1) of pulleys (64, 66, 68), wherein the frictional power transmission face (26, 28) of the compression rubber layer (16) is formed from a vulcanizate of a rubber composition containing a rubber component (col. 5, lines 52-58) and a noise suppression improver (col. 5, lines 23-38), and a V-rib angle (Θ) of the V-rib portions is larger than a V-rib groove angle (Θ1) of the pulleys by 5° to 9° (col. 5, lines 58-67) (fig. 1).

As per claim 2, Kumazaki et al. as set forth above, disclose the V-rib angle of the V-rib portions is 41° to 45° (col. 2, lines 32-38). |

As per claims 3 and 9, Kumazaki et al. as set forth above, disclose the pulleys (64, 66, 68) include a pulley (68) having an outer diameter of 65 mm or less (col. 8, lines 20-31). 

As per claim 10, Kumazaki et al. disclose a method for reducing torque loss of a belt transmission apparatus, the method comprising winding the V-ribbed belt (10) according to Claim 1 on pulleys (64, 66, 68) including a pulley (68) having an outer diameter of 65 mm or less (col. 8, lines 20-31).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al. , U.S. Patent 5,674,143 in view of Shiriike et al., U.S. Patent Publication 2004/0214676.

 As per claim 4, Kumazaki et al. as set forth above, does not disclose the noise suppression improver is at least one kind selected from the group consisting of a surfactant, a plasticizer having a larger solubility parameter than the rubber component, inorganic particles, and polyethylene resin particles.  However, Shiriike et al. in their Frictional Forced Power Transmission Belt and Belt Drive System with the Same invention teach the use of polyethylene resin particles for use with a V-ribbed belt (abstract).  Therefore, .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al. , U.S. Patent 5,674,143 in view of Lofgren, U.S. Patent Publication 2004/0115413.

 As per claim 5, Kumazaki et al. as set forth above, does not disclose the noise suppression improver includes a polyethylene glycol nonionic surfactant and a ratio of the polyethylene glycol nonionic surfactant is 2 to 20 parts by mass relative to 100 parts by mass of the rubber component.   However, Lofgren in his Power Transmission Belt invention teaches the use of generally known compounding methods of various rubber constituents including processing additives.  Lofgren teaches the use of polyethylene glycol as a processing aid usually comprising 1 to about 50 phr.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polyethylene glycol to the rubber compound, as taught by Lofgren, for the purpose of improving the compounding process of the rubber constituents.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al., U.S. Patent 5,674,143 in view of Mitsutomi et al., U.S. Patent Publication 2009/0291796.

As per claim 6, Kumazaki et al. as set forth above, does not disclose the noise suppression improver includes an ether ester plasticizer and a ratio of the ether ester plasticizer is 5 to 15 parts by mass 

 As per claim 7, Kumazaki et al. as set forth above, does not disclose the rubber component contains an ethylene-α-olefin elastomer.  However, Mitsutomi et al. in their Power Transmission Belt invention teach the use of rubber components that may be any one, or a combination of, natural rubber, butyl rubber, styrene butadiene rubber, chloroprene rubber, alkylated chlorosulfonated polyethylene, ethylene- α-olefin elastomer, hydrogenated nitrile rubber, mixed polymer of hydrogenated nitrile rubber and metal salt of unsaturated carboxylic acid, etc (paras [0055-0057]).  Ethylene- α-olefin elastomer is preferred for its relatively low price, ozone, heat and cold properties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethylene-α-olefin elastomer in the rubber component of Kumazaki et al., as taught by Mitsutomi et al., for the purpose of ethylene-α-olefin elastomer accounts for quiet operation in the presence of water (para [0057]).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654